WO                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA




In re Crash of Aircraft N93PC          )                 No. 3:15-cv-0112-HRH
                                       )                   [Consolidated with
on July 7, 2013, at Soldotna, Alaska   )                No. 3:15-cv-0113-HRH and
_______________________________________)                 No. 3:15-cv-0115-HRH]



                                         ORDER

                          Honeywell’s Motion in Limine No. 20

       Honeywell International moves to exclude all evidence and argument regarding non-

economic losses.1 This motion is opposed.2 Oral argument was requested but is not deemed

necessary.

       On July 7, 2013, a deHavilland DHC-3 “Otter” airplane operated by Rediske Air, Inc.

and piloted by Walter Rediske crashed shortly after take off from the Soldotna Airport.

Rediske and all of the passengers on board were killed in the crash. Plaintiffs, which are the

estates of the passengers and Rediske, assert wrongful death, negligence, strict product

liability, and breach of warranty claims against Honeywell.



       1
        Docket No. 411.
       2
        Docket No. 471.

                                             -1-
       Plaintiffs’ claims for non-economic damages have either been dismissed or

withdrawn.3 Thus, Honeywell argues that any evidence or argument related to non-economic

damages should be excluded because it is irrelevant. This includes, according to Honeywell,

evidence of the “loss of the relationship with the decedent; sorrow, grief, and emotional

distress; and the loss of education and training that the decedent would have provided.”4

More specifically, Honeywell contends that evidence and argument “about the decedents’

character, the surviving family members, friends or colleagues closeness with any of the

decedents, and any grief, sorrow and emotional distress experienced as a result of the

accident and deaths . . . should be excluded under Rules 401 and 402.”5 Honeywell contends

that this would result in the exclusion of the following:

              1.       The testimony of the family members and personal
              representatives disclosed as witnesses on Plaintiffs’ witness
              lists: Wayne Clayton, Ashley Clayton Underwood, Crisler
              Johnson, Angela McCown Welker, Maria Catherine McCown
              Robinette, Lawrence McManus, Kathleen McManus, Larry
              Kessler, Johnnie Dickert, and Rachel Dickert, Mary Rediske,
              and Lyla Rediske;
              2. The testimony of all Rediske company employees identi-
              fied as witnesses: Dale Heckert, Michael Rediske Smart, Carlie
              McMahon, Maggie Nelson, Dean Eicholtz, Roy Stuckey, Jake
              Sanders, Rick O’Reagan, Chris Monsan, George Nathan, John
              Eric Boyce, Bob Priewe, Andrew Harcombe, and Will Satathite;
              3.     The testimony of any other witnesses who may seek to
              testify to these issues;


       3
       Docket Nos. 62, 65-1, 369.
       4
       Honeywell’s Motion in Limine No. 20 [etc.] at 2, Docket No. 411.
       5
       Id. at 2-3.

                                             -2-
              4.      Photos and videos of the decedents, including those
              showing the decedents on or boarding the airplane, unless
              relevant to any liability issue;
              5.     Photos of the decedents’ family members;
              6.     Post-accident photos showing the decedents’ remains
              (unless the portion showing the remains is redacted); and
              7.    Any media reports regarding the accidents and/or dece-
              dents, which in addition to not being relevant would also
              constitute inadmissible hearsay and should be excluded under
              Rule 802 as well.[6]

       Plaintiffs concede that non-economic damages are not recoverable in this case,7 but

they argue that some of the foregoing evidence is relevant to other issues, such as economic

damages. Plaintiffs argue, as they did in their response to Honeywell’s motions in limine

Nos. 18 and 19, that the family members should be able to testify about “the decedents’

character and closeness between surviving family members and friends.”8 But, as discussed

in the order on Honeywell’s motions in limine Nos. 18 and 19, which is being entered

concurrently with this order, such testimony from the family members is not relevant to any

of the damages issues in this case. Likewise, testimony from the Rediske company

employees and any other witnesses on these topics would be irrelevant. Thus, any testimony

from any witnesses related to non-economic damages is excluded as irrelevant.




       6
       Id. at 3-4.
       7
       Plaintiffs Response in Opposition to Honeywell’s Motion in Limine No. 20 [etc.] at
1, Docket No. 471.
       8
       Id. at 2.

                                            -3-
       Plaintiffs agree that they will not offer “autopsy photos” and that they will “not seek

to introduce any media reports about the accident.”9 But, as discussed in the order on

Honeywell’s motions in limine Nos. 18 and 19, plaintiffs may offer into evidence one

tasteful photograph of each decedent. In addition, videos of the decedents on or boarding

the airplane will be allowed if such videos are relevant to liability issues.

       Based on the foregoing, Honeywell’s motion in limine No. 20 is granted in part and

denied in part. The motion is denied as to photographs of the decedents. Plaintiffs may

introduce into evidence one tasteful photo of each decedent. The motion is also denied as

to any videos showing the decedents on or boarding the airplane if the videos are relevant

to liability issues. The motion is otherwise granted and evidence “about the decedents’

character, the surviving family members, friends or colleagues closeness with any of the

decedents, and any grief, sorrow and emotional distress experienced as a result of the

accident and deaths”10 is excluded.

                DATED at Anchorage, Alaska, this 30th day of June, 2021.

                                                    /s/ H. Russel Holland
                                                    United States District Judge




       9
        Id. at 4.
       10
           Honeywell’s Motion in Limine No. 20 [etc.] at 2-3, Docket No. 411.

                                              -4-
